DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28 – 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.

Claim Objections
Claim 6 is objected to because of the following informalities: 
At Line 3 of Claim 6 (Line of claim and not of page): the recitation “circuit” requires a change to - - circuits - - to correct an essentially typographical error. For purposes of examination and to expedite prosecution, Claim 6 is considered as incorporating the above described change.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 10, 13, 15, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (United States Patent Application Publication US 2017/0064173 A1), hereinafter referenced as Yoo.
	Regarding Claim 1, Yoo discloses “A display panel comprising: a main display area and a component area, the component area including a transmission area” (Figures 3 and 5, Items 1110 ‘image detecting region’ and Paragraph [0082] (Notice that Figure 5 shows a view B of a display panel shown in Figure 3 where there is a main display area outside of image detecting region 1110 and a component area inside of image detecting region 1110 that includes at least a light transmitting portion 157 in a transmission area.)), “a substrate including a groove disposed in the transmission area in a depth direction of the substrate” (Figure 1, Item 430 ‘aperture controlling body’, LA ‘light absorption area’ (Notice that a groove (i.e. break in Item 430) in substrate body 430 is disposed in the transmission area LA in a depth direction (i.e. left to right as printed in the reference) of the substrate 430.)), “main display elements disposed above the substrate in the main display area” (Figure 5, Items EA ‘pixel area’ (Notice that plural pixels in the EA area as main display elements are disposed above substrate 430 in the main display area outside of image detecting region 1110.)), “main pixel circuits electrically connected to the main display elements” (Figure 2, Item PA ‘peripheral area’ (Notice that the semiconductor layer SL in the peripheral area provides pixel circuits that are electrically connected to the light emitting structures LE in the main display area described above.)), “auxiliary display elements disposed above the substrate in the component area” (Figure 5, Items EA ‘pixel area’ (Notice that plural pixels in the EA area as auxiliary display elements are disposed above substrate 430 in the auxiliary  display area inside image detecting region 1110.)), “and auxiliary pixel circuits electrically connected to the auxiliary display elements” (Figure 2, Item PA ‘peripheral area’ (Notice that the semiconductor layer SL in the peripheral area provides pixel circuits that are electrically connected to the light emitting structures LE in the auxiliary display area described above.)).
	Regarding Claim 3, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “wherein the main display elements include main subpixels disposed in the main display area, the main subpixels having a first pixel arrangement structure” (Figure 5 (Notice that the main display elements in the pixel area EA outside of the image detecting region 1110 have main subpixels 150R, 150G, and 150B that have a first pixel arrangement structure that fills the entirety of each area EA.)), “the auxiliary display elements include auxiliary subpixels disposed in the component area, the auxiliary subpixels having a second pixel arrangement structure” (Figure 5 (Notice that the auxiliary display elements in the pixel area EA inside of the image detecting region 1110 have auxiliary subpixels 150R, 150G, and 150B that have a second pixel arrangement structure that partially fills the entirety of each area EA.)), “and the first pixel arrangement structure is different from the second pixel arrangement structure” (Figure 5 (Notice that the first pixel arrangement of the main subpixels has an arrangement that fills the entirety of areas EA and that the second pixel arrangement of the auxiliary subpixels has a different arrangement that partially fills the entirety of the pixel areas EA (i.e. light transmitting portion 157 fills the remainder).)).
Regarding Claim 4, Yoo discloses everything claimed as applied above (See Claim 3). In addition, Yoo discloses “wherein the component area comprises a first component area and a second component area” (Figure 5, Item 1110 (Notice that a first component area comprising the bottommost line (i.e. of those shown in the partial circle of 1110) of auxiliary subpixels and a second component area comprising the topmost line (i.e. of those fully shown in the partial circle of 1110, not the partial line near referenced numeral 1110 showing only areas 157) exists.)), “auxiliary subpixels disposed in the first component area have a third pixel arrangement structure” (Figure 5 (Notice that auxiliary subpixels disposed in the first component area (bottommost line) have a third pixel arrangement of one pixel less than the topmost fully line.)), “and auxiliary subpixels disposed in the second component area have a fourth pixel arrangement structure” (Figure 5 (Notice that auxiliary subpixels disposed in the second component area (topmost full line) have a fourth pixel arrangement of one pixel more than the bottommost line.)), “that is different from the third pixel arrangement structure” (Figure 5 (Notice that the arrangement structures are different by one pixel width as shown.)).
Regarding Claim 5, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “a plurality of pixel groups corresponding to groups of the auxiliary display elements are disposed in the component area” (Figure 5 (Notice that a plurality of subpixel groups (i.e.150R, 150G, and 150B) are in the groups of auxiliary pixels disposed in the component area (i.e. area inside of 1110).)), “a plurality of transmission areas are disposed in the component area” (Figure 5 (Notice that a plurality of transmission areas 157 are disposed in the component area (i.e. area inside of 1110).)), “and the plurality of pixel groups and the plurality of transmission areas alternate with each other” (Figure 5 (Notice that the plurality of subpixel groups described above alternate from top to bottom with transmission areas 157.)).
Regarding Claim 10, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “further comprising: an opposite electrode disposed in the main display elements and the auxiliary display elements” (Figures 2 and 5, Item 160 ‘second electrode’ (Notice that second electrode 160 in Figure 2 provide an opposite electrode that is disposed in the main display elements in the area outside of 1110 (Figure 5) and disposed in the auxiliary display elements inside of 1110 (Figure 5).)), “the opposite electrode including: a first thickness at a portion of the opposite electrode that overlaps pixel electrodes of the auxiliary display elements” (Figure 2 (Notice that opposite electrode 160 has first thickness at a slanted portion that above pixel electrodes 130 of the auxiliary display elements.)),  “and a second thickness at a portion of the opposite electrode between the auxiliary display elements” (Figure 2, Item PA (Notice that a portion of opposite electrode 160 that is between auxiliary display elements in the peripheral area PA has a second thickness from top to bottom of Figure 2.)), “wherein the second thickness is greater than the first thickness” (Figure 2 (Notice that the second thickness from top to bottom of Figure 2 is greater than the first thickness perpendicular to the above described slanted portion.)).
Regarding Claim 13, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “wherein the auxiliary display elements comprise a first auxiliary display element and a second auxiliary display element” (Figure 5 (Notice that there is at least a first auxiliary display element and second auxiliary display element of the plurality of auxiliary display elements in areas EA within the inside of 1110.)), “a thickness of a first pixel electrode of the first auxiliary display element is greater than a thickness of a second pixel electrode of the second auxiliary display element” (Figure 2, Item 160 (Notice that second electrode 160 provides a first pixel electrode for a first auxiliary display element and that the second electrode 160 provides a second pixel electrode for a second auxiliary display element, where the first pixel electrode in the center portion of a first auxiliary display element is greater from top to bottom of Figure 2 than a  thickness of the second pixel electrode in a direction perpendicular to a slanted portion above the second auxiliary display element.)), “and the first pixel electrode comprises a reflective layer” (Figure 2, Item 160, and Paragraph [0065], Lines 1 – 4 (Notice that first pixel electrode is provided by second electrode 160 which may include a reflective material layer.)).
Regarding Claim 15, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “a wire disposed in the transmission area and including a transparent conductive material” (Figures 2 and 5 (Notice that an electrode 130 disposed in the pixel area EA within the transmission area LA provides a wire disposed in the transmission area that includes a transparent conductive material (Paragraph [0063], Lines 1 – 5).)).
Regarding Claim 26, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “wherein the substrate comprises: an upper surface portion” (Figure 1, Item 340 (Notice substrate 340 has an upper surface portion that is the leftmost surface touching Item 110 in Figure 1.)), “a first side surface portion extending from a side of the upper surface portion and bent with a first radius of curvature” (Figure 1 (Notice that a first side surface portion, formed and in line with bottommost dashed line showing the area LA, extends from a side of the upper surface portion described above and has bent, first radius of curvature that is infinity (i.e. the first side surface portion is substantially a straight line.)), “and a second side surface portion extending from another side of the upper surface portion and bent with a second radius of curvature” (Figure 1 (Notice that a second side surface portion, formed and in line with topmost dashed line showing the area LA, extends from another side of the upper surface portion described above and has bent, second radius of curvature that is infinity (i.e. the second side surface portion is substantially a straight line.)),  “and the component area is disposed on the upper surface portion and the first side surface portion” (Figure 1 (Notice the component area in the area LA is disposed on (i.e. to the left of and on) the described upper surface and first side surface portions.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo.
Regarding Claim 16, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo fails to explicitly disclose “a first display driving unit that drives the main pixel circuits; and a second display driving unit that drives the auxiliary pixel circuits, wherein at least one of a driving voltage and a common voltage that is applied to the main pixel circuits is different from at least one of a driving voltage and a common voltage that is applied to the auxiliary pixel circuits”. However, it can be seen from Figure 5 of Yoo, that the sub-pixels 150R, 150G, and 150B in the auxiliary pixel circuits within 1110 are of a smaller size than sub-pixel 150R, 105G, and 150B in the main pixel circuits outside of 1110 leading to reduced current requirements and the expectation of unbalanced driving if driven by a signal source.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first display driving unit that drives the main pixel circuits; and a second display driving unit that drives the auxiliary pixel circuits, wherein at least one of a driving voltage and a common voltage that is applied to the main pixel circuits is different from at least one of a driving voltage and a common voltage that is applied to the auxiliary pixel circuits” because one having ordinary skill in the art would recognize the different current requirements of the sub-pixels in each different area and would want to mitigate differences in display appearance by appropriately driving each area with different voltages.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kwon et al.   (United States Patent Application Publication US 2016/0035812 A1), hereinafter referenced as Kwon.
Regarding Claim 12, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo fails to explicitly disclose “wherein at least one of the main pixel circuits and the auxiliary pixel circuits comprises: a first thin-film transistor including an oxide semiconductor layer; and a second thin-film transistor including a polysilicon semiconductor layer”.
In a similar filed of endeavor, Kwon teaches the pros and cons of LIPS (low-temperature poly-silicon) and oxide TFT’s (thin-film transistors) and teaches employing a combination of each with regard to the circuitry of the active and inactive areas of a display (Paragraph [0041], Lines 1 – 7 and Paragraph [0042], Lines 1 - 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein at least one of the main pixel circuits and the auxiliary pixel circuits comprises: a first thin-film transistor including an oxide semiconductor layer; and a second thin-film transistor including a polysilicon semiconductor layer” because one having ordinary skill in the art would want to maximize performance by considering the strengths of each type of TFT.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kang et al. (United States Patent Application Publication US 2013/0194204A1), hereinafter referenced as Kang.
Regarding Claim 19, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “a thin-film encapsulation layer disposed in the main display elements and the auxiliary display elements” (Figure 1, Item 210 ‘second substrate’, and Paragraph [0051], Lines 13 – 14 (Notice that thin-film encapsulation substrate 210 is disposed on the main display elements LE outside of area LA and on the auxiliary display elements LE inside of area LA.)) and “wherein the [ ] encapsulation layer is disposed within the groove of the substrate” (Figure 1, Item 210 (Notice that thin-film encapsulation substrate 210 is disposed within the confined of the grooved of the substrate 430 from top to bottom.)). However, Yoo fails to explicitly disclose a thin-film encapsulation layer “comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer”.
In a similar field of endeavor, Kang teaches an encapsulating thin film that utilizes alternating layers of organic and inorganic material to effectively block oxygen and moisture from the OLED structure (Paragraph [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer” because one having ordinary skill in the art would want to effectively block oxygen and moisture from the OLED structure (Kang, Paragraph [0062]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kim et al. (United States Patent Application Publication US 2016/0260780 A1), hereinafter referenced as Kim.
Regarding Claim 25, Yoo discloses everything claimed as applied above (See Claim 1). In addition, Yoo discloses “an encapsulation member disposed in the main display elements and the auxiliary display elements” (Figure 1, Item 210 ‘second substrate’, and Paragraph [0051], Lines 13 – 14 (Notice that encapsulation substrate 210 is disposed on the main display elements LE outside of area LA and on the auxiliary display elements LE inside of area LA.)). However, Yoo fails to explicitly disclose “a touch screen layer disposed on the encapsulation member; and a filter plate disposed on the touch screen layer and comprising a color filter and a black matrix, wherein the filter plate comprises an opening in the transmission area”.
In a similar filed of endeavor, Kim teaches a display device with a touch screen panel TSP disposed on a thin film encapsulation layer TFE, where a filter plate comprising a color filter CF and black matrix BM are disposed on the TSP and the filter plate is above the transmission area of an organic light emitting layer OL (Figure 8A and Paragraphs [0116] – [0124]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a touch screen layer disposed on the encapsulation member; and a filter plate disposed on the touch screen layer and comprising a color filter and a black matrix, wherein the filter plate comprises an opening in the transmission area” because one having ordinary skill in the art would want to provide input functionality (with regard to providing a touch screen layer), provide color pixel display (with regard to providing color filtering and a black matrix), and provide coloring for pixels in the transmission area (with regard to the color filter plate being positioned in an opening in the transmission area).

Allowable Subject Matter
Claims 2, 6 – 9, 11, 14, 17, 18, 20 – 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide the limitations of Claim 1 from which Claims 2, 6 – 9, 11, 14, 17, 18, 20 – 24, and 27 are either directly or indirectly dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 2 in combination with Claim 1, the limitations of Claim 6 in combination with those of Claim 1 (Note that Claim 6 has been considered incorporating the change as seen in the Objection to Claim 6 far above), the limitations of Claim 7 in combination with those of Claim 1, the limitations of Claim 8 in combination with those of Claim 1, the limitations of Claim 9 in combination with those of Claim 1, the limitations of Claim 11 in combination with those of Claim 1, the limitations of Claim 14 in combination with those of Claim 1, the limitations of Claim 17 in combination with those of Claims 16 and 1, the limitations of Claim 18 in combination with those of Claim 1, the limitations of Claim 20 in combination with those of Claim 1, the limitations of Claim 21 in combination with those of Claims 20 and 1, the limitations of Claim 22 in combination with those of Claims 21, 20, and 1, the limitations of Claim 23 in combination with those of Claim 1, the limitations of Claim 24 in combination with those of Claims 23 and 1, and the limitations of Claim 27 in combination with those of Claims 26 and 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 16, 2022